EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on 4/27/2022.

The application has been amended as follows: 
Claims 1, 3-10, 12 have been amended. 
Claim 19 has been amended and rejoined.

Claims:
1 (Currently Amended) A packing insertion assembly 
a packing stack comprising a plurality of packing rings; 
a packing holder configured to hold the packing stack on a longitudinal axis and deposit the packing stack in a pump cylinder, the packing holder comprising: 
a body; 
a handle disposed at a first end of the body; 
a plurality of fingers extending axially from a second end of the body, wherein the plurality of fingers are configured to flex to reduce a cross-sectional area defined by distal ends of the plurality of fingers in response to the packing stack passing over the distal ends of the plurality of fingers; and 
a first ramped portion disposed at a first distal end of a first one of the plurality of fingers, wherein the first distal end is one of the distal ends; 
wherein the packing stack is mounted on the plurality of fingers between the handle and the first ramped portion 

3. (Currently Amended) The assembly of claim 1, wherein the first ramped portion includes a first angled surface extending from the first distal end to an apex of the first ramped portion, and a second angled surface extending from the apex towards the body, wherein the apex is a radially-outermost part of the first finger. 

4. (Currently Amended) The assembly of claim 1, wherein each one of the plurality of fingers includes a ramped portion such that there are a plurality of ramped portions arrayed about the longitudinal axis. 

5. (Currently Amended) The assembly of claim 4, wherein the plurality of ramped portions form a bulb. 

6. (Currently Amended) The assembly of claim 5, wherein each one of the plurality of fingers is cantilevered from the body. 

7. (Currently Amended) The assembly of claim 1, wherein the handle projects radially from the first end. 

8. (Currently Amended) The assembly of claim 7, wherein the handle includes at least one tab projecting radially from the first end. 

9. (Currently Amended) The assembly of claim 1, wherein the body includes an annular shoulder disposed at the second end. 

10. (Currently Amended) The assembly of claim 1, wherein the packing stack is a first packing stack disposed on the plurality of fingers, and wherein a second packing stack is disposed on the body such that the second packing stack does not contact the first packing stack. 

12. (Currently Amended) A packing insertion tool comprising: 
the assembly of claim 1; and 
a retainer configured to be disposed on the packing holder, the retainer comprising: 
a retainer body having a first retainer end, a second retainer end, and a bore extending through the retainer body; and 
a brace projecting from the retainer body;
 wherein the retainer body is sized to receive the body of the packing holder within the bore; and 
wherein the plurality of fingers project past the second retainer end. 

19. (Rejoined - Currently Amended) A method of installing the packing stack within [[a]]the pump cylinder

Reasons for Allowance

Claims 1, 3-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claims 1 not found was a packing insertion assembly comprising a packing stack comprising a plurality of packing rings, a packing holder comprising a plurality of fingers, wherein the packing stack is mounted on the plurality of fingers between the handle and the first ramped portion; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claims 14 not found was a use of a plurality of retainer tabs projecting axially from an outer edge of the brace where gaps are formed between the retainer tabs and the retainer body; in combination with the limitations set forth in claim 14 of the instant invention.
The subject matter of independent claims 17 not found was a use of a handle of the holder projecting axially greater than the brace of the retainer; in combination with the limitations set forth in claim 17 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Chen (US 9,744,602 B2) teaches a similar holder comprising a body, a handle, a plurality of fingers extending axially from the body, and a first ramped portion disposed at a first distal end of a first one of the plurality of fingers.   Although the prior art of record teaches a similar tool, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool of Chen to be used as a packing holder with a packing stack comprising a plurality of packing rings, where the packing holder and the packing stack are parts of a packing insertion assembly, the invention, wherein the packing stack is mounted on the plurality if fingers between the handle and the first ramped portion; in combination with the limitations set forth in claim 1 of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 1.

The closest prior art, Bacon (US 6,722,011 B1) teaches a similar tool comprising a holder and a retainer comprising a retainer body and a brace, wherein the retainer body is sized to receive the body of the holder within the bore.   Although the prior art of record teaches a similar tool, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool of Bacon to use a plurality of retainer tabs projecting axially from an outer edge of the brace where gaps are formed between the retainer tabs and the retainer body (claim 14); or the handle of the holder projects greater than the brace of the retainer (claim 17) in combination with the limitations set forth in claims 14 and 17 respectively of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 14 and 17 respectively.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723